AO 199A (Rcv. lZ/l l- EDCA [Fresno]) Ordcr Setting Condilions ochleaSc Page l of __iSi Pages

 

 

UNITED STATES DISTRICT COURT L
for the ;l;_ _ x

Eastern District of California [JEE 10 2013

   
 

 

rQLEf-'ll<. U.S. . . C.T UF;T
UNITED STATES oF AMERLCA, ) ;A~>TEF*N D'ST FGTO LlFoanA
thlm‘v~cr§ V
V, )
) Case No. 1:12-cr-00028-LJo-sKo
GA_RR_YS_AMPS_®;_¢ >

ORDER SETTING CONDI'I`IONS OF RELEASE
IT lS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: LS¢;I))[_§:I`_R_IQ'_I_`"QQURI, 35@ Tularc §reet!_li`_resno, Cali_fg'n§\ __

 

P!ace
Bsf£r;ms£§§adss_llale_A£Lz_d_Cglrt;<zeni _ ____ _o__ noonan o_____ _
fm _ __Jw_l£ GLZLI_MBUAMlD_efMa_niaPPBFstB/Qng_ra'a)j i___o j _

Da!e and Time

lf blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO |998 (Rev. 09/08- EDCA [Fresno]) Adclitiona| Conditions ofRelease(Genera|) Page - of - Pages

SAMPSON, Garry
Dkt. No. 16cr176-06
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
.below:

El (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.

SlGNED:

 

CUSTOD[AN
|Zl (7) The defendant must:

|Zl (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

|Zl (b) report by telephone to the Pretrial Services Agency upon arrival at the Delancey Street Program;

|`\Zl (c) travel restricted to Northem District of CA, and direct travel to and from the Eastem District of CA, for court-
related purposes only, unless otherwise approved in advance by PSO;

|Z| (d) report any contact with law enforcement to your PSO within 24 hours;

|Z| (e) you must reside and participate in the Delancey Street Foundation inpatient substance abuse treatment
program, in San Francisco, and comply with all the rules and regulations of the program, as directed by
program staff and Pretrial Services; You must remain in the inpatient facility until released by the Pretrial
Services Offlcer; A responsible party approved by Pretrial Services, shall escort you to all required court
hearings and escort you back to the program upon completion of the hearing;

lZl (t) not possess, have in your presence, or have access to a tirearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition
currently under your control;

|Zl (g) submit to drug or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

lZl (h) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

|Z (i) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services based
upon your ability to pay, as determined by the PSO;

|Zl (j) upon successful completion of the Delancey Street Program, you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself from this residence for more than 24
hours without the prior approval of the Pretrial Services Offlcer; and,

USMS SPECIAL INSTRUCTIONS:

l?.l (k) have your release on bond delayed until 5:00 am on Wednesday, December 12, 201 8, at which time you will
be released from custody directly to Teri Rothschild, for immediate transportation to the Delancey Street
Program in San Francisco.

AO |99C (Rev. 09/08- EDCA [Fresno]) Advicc of Pcna|tics I’agc _ 3 of 3 g Pagcs

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: GARRY SAMPSON
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. 'l"his sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both1 to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious ifthey involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than l0 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less titan fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than 3100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Del`endant
l acknowledge that l am the defendant in this case and that l am aware of the conditions of release. l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed l am aware of the penalties and sanctions
set forth above.

 

Defend t 's Signarure

Directions to the United States Marshal

( lily Thedefendantsononnsoreieased gamesmg gin `uje&m,$d l DQCLM ll wl g
(l/'i' 5.`00&\¢{) -l-D~"['~€,v'~'\ RLv-Hftgc_hlic -Fj)_(`\mmd§;%:i/+r~&n_bl&f’zh£q `}\DJ
lQLI@/]C~€Q SFY'B‘CJ_‘ pl'bjf¢/m nfl \S`ct.n }Vz,,,a»$ac ,

DM=._..~ ..... ’B‘é°K/f: _ _ _D¢~@ aged

Jud."c."crf ()_[fr`cer '.s' Sr`gnmure

r)ALn A. DRozl), U.s. rolsTRlcj‘ JUDGF.

Pr'imerl name and title

DISTRIBUT!ON: COURT DEFENDANT FRETRIAL SERVICE U_S, A"|'TORNEY U.S. MARSHAL

